DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered. Claims 6, 7, and 8 were amended. Claims 10-12 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I, claims 6-9 in the reply filed on 11/26/2019 is acknowledged.  The traversal is on the grounds that search and examination of the claims can be made without a serious burden. This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/26/2019.

Claim Interpretation
	
	The expression “gear mechanism” in the claim 7 has NOT been interpreted under 35 U.S.C. 112(f) since the term “gear” in the expression connotes sufficient structure to one of ordinary skill in the art See MPEP 2181.

The expression “cam mechanism” in the claim 8 has NOT been interpreted under 35 U.S.C. 112(f) since the term “cam” in the expression connotes sufficient structure to one of ordinary skill in the art See MPEP 2181.

Claim limitation “rotation element…defining a rotation axis” in claim 10 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “defining a rotation axis” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “element” is merely a generic placeholder for the term “means.”

The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). (Under proper circumstances, drawings may provide a written description of an invention as required by 35 U.S.C. 112. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1118 (Fed. Cir. 1991)). See MPEP 2181(II)(A).

Claim limitation “support member that supports the inner surface nozzle” in claim 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “that supports the inner surface nozzle” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “member” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 11 has/have been interpreted to cover “a plate” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0015, filed 6/12/2018, Drawings, Fig. 2). 
id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). (Under proper circumstances, drawings may provide a written description of an invention as required by 35 U.S.C. 112. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1118 (Fed. Cir. 1991)). See MPEP 2181(II)(A).

	Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites in part “a cam follower provided on the support member and a cam provided separately from the rotation table, the cam follower of the lifting device following the cam of the lifting device to cause vertical lifting or lowering of the inner surface nozzle” in lines 6-9. This limitation is indefinite since it is unclear whether the “cam follower” and “cam” are referring to identical components recited in claim 10, upon which claim 11 depends, or different components.
For clarity, the limitation will be interpreted as “a second cam follower provided on the support member and a second cam provided separately from the rotation table, the second cam follower of the lifting device following the second cam of the lifting 
A claim which contains identical elements may be considered indefinite if it has not been clearly distinguished as to which elements reference is being made. See MPEP 2173.05(e).

Claim Rejections - 35 USC § 103
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US 20100132307, already of record) in view of Olsson (US 20090208369, already of record) and Raad (US 20070154621, already of record).
Regarding claim 6, Nishino discloses a surface treatment device for a PET resin vessel 2 (para 0027) comprising:
 a box 18 (chamber) with a pressure set to be equal to or higher than atmospheric pressure (para 0025, 0029, 0036; see for example Fig. 1).
a gripping vessel conveying device 24 (carrier) configured to carry and transport the resin vessel 2 in the box 18 (chamber) (para 0033); and
an electron beam irradiation section (30) including an electron beam irradiator 28 configured to irradiate the resin vessel 2, and which resin vessel 2 is carried and transported by the gripping vessel conveying device 24 (carrier), with an electron beam from one side of the vessel 2 to another side of the vessel 2 (para 0034-0039; see for example Fig. 1).


	Although Nishino mentions that irradiation chamber 30 includes a single wall with inlet and outlet openings (see para 0040), Nishino does not refer to this irradiation chamber wall as a “partition wall” that separates the atmospheres of the surrounding chambers from each other (see for example “partition wall 34”, “partition wall 32a; para 0032, 0042). Thus, it is understood that the irradiation chamber 30 and main chamber 26 share the same atmosphere and pressure (para 0057).

	Nishino does not explicitly teach an inner surface nozzle configured to inject a material for surface treatment towards an inner surface of the resin vessel at an inner surface injection section disposed on an upstream side of the electron beam irradiation section.
However, Olsson teaches an inner surface injection section comprising inner surface nozzles 33 configured to inject a hydrogen peroxide (material) towards an inner surface of PET bottles 30 (resin vessel) (para 0044-0047; see for example Fig. 3). Olsson further teaches that the hydrogen peroxide (material) sterilizes the inner surface of the bottle 30 (vessel) and penetrates it (para 0044-0045).  It is implicit that the hydrogen peroxide (material) is attached to the inner surface of the bottle 30 (vessel) 
Olson further shows that the inner surface injection section with nozzles 33 is disposed on an upstream side of an electron beam irradiation section comprising electron beam 37 (see for example Fig. 3). Olson teaches that the electron beam of Nishino, which corresponds to electron beam 37 of Olson, would break down both penetrated and surfaced hydrogen peroxide molecules (see para 0047), which corresponds to a surface treatment by the electron beam (para 0046-0047). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine inner nozzles 33 configured to inject a hydrogen peroxide (material) towards an inner surface of resin vessels with the supply chamber 22, to form an inner surface injection section disposed on the upstream side of the electron beam irradiation section (30), in the apparatus of Nishino, as taught by Olsson, for the benefit of sterilizing the resin vessel inner surface.

	The apparatus of the prior art combination of Nishino and Olson would yield “wherein a pressure inside the electron beam irradiation section is set to be higher than a pressure inside the inner surface injection section” since the “inner surface injection section” would correspond to the modified supply chamber 22 in Nishino (in view of Olson) and the “electron beam irradiation section” corresponds to chamber 30 in Nishino; and Nishino discloses that the chamber pressures are reduced toward the upstream side (para 0073; see for example Fig. 1). 


However, Raad teaches spraying an antiseptic agent that may comprise hydrogen peroxide and a dye for penetrating a treated surface (para 0094, 0096, 0101), such that the dye coating would remain after the hydrogen peroxide is removed, for the benefit of inducing a microbicidal effect on the treated article (for motivation see para 0077, 0101). Applicant’s specification further discloses “that one of the coating and the surface modification may be performed, or both of those may be simultaneously performed, depending on the material constituting the resin vessel 1 and the type of the material for each of the coating and the surface modification” (Spec. filed on 6/12/2018, para 0019). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a material for coating with the inner surface nozzle(s) in the previous art combination above, as taught by Raad, for the benefit of inducing a microbicidal effect on the treated article.

	The apparatus of the prior art combination of Nishino, Olsson, and Raad would yield “an electron beam irradiator configured to irradiate the resin vessel, to which resin vessel the material for coating is attached”, since the coating is applied to the resin 

	Regarding claim 7, Nishino further teaches that the gripping vessel conveying device 24 (carrier) rotates the vessel 2 by 180 degrees or more in the chamber 30 (electron beam irradiation section) (para 0034-0036) in which the electron beam irradiation unit performs irradiation with the electron beam (0037-0039). It is implicit that that vessel conveying device 24 comprises a gear mechanism for rotating the vessels 2 since Nishino discloses sprockets 24b,c (para 0034-0036).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US 20100132307, already of record) in view of Olsson (US 20090208369, already of record) and Raad (US 20070154621, already of record) as applied to claim 6 above, and in further view of Fischer (US 20100199604, already of record).
Regarding claim 8, as mentioned above, the combination of Nishino and Olsson teaches combining an inner surface nozzle for injecting material into vessels 2 prior to exposure to the electron beam.
Nishino further teaches that the supply chamber 22 includes a supply wheel 20 (para 0029; see for example Fig. 1).
The previous art combination above does not explicitly teach a cam mechanism configured to lift or lower the inner surface nozzle, and the inner surface nozzle caused to enter inside the vessel 2 and inject the material.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US 20100132307, already of record) in view of Olsson (US 20090208369, already of record) and Raad (US 20070154621, already of record) as applied to claim 6 above, and in further view of Kobayashi (US 20100202918).
Regarding claim 10, as mentioned above, Nishino further teaches that the gripping vessel conveying device 24 (carrier) rotates the vessel 2 by 180 degrees or more in the chamber 30 (electron beam irradiation section) (para 0034-0036) in which the electron beam irradiation unit performs irradiation with the electron beam (0037-0039).
Nishino does not explicitly teach that the gripping vessel conveying device 24 (carrier) comprises a rotation device including a rotation element, a pinion gear, a segment gear, a cam follower, or a cam.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US 20100132307, already of record) in view of Olsson (US 20090208369, already of record), Raad (US 20070154621, already of record), and Kobayashi (US 20100202918) as applied to claim 10 above, and in further view of Fischer (US 20100199604, already of record).
Regarding claim 11, as mentioned above, the combination of Nishino and Olsson teaches combining an inner surface nozzle for injecting material into vessels 2 prior to exposure to the electron beam.

The previous art combination above does not explicitly teach a cam mechanism configured to lift or lower the inner surface nozzle, and the inner surface nozzle caused to enter inside the vessel 2 and inject the material.
However, Fischer teaches a star wheel 9 (para 0033; see for example Fig. 3), analogous to the supply wheel 20 of Nishino. Fischer teaches a hydrogen peroxide inner surface nozzle 11 configured to enter inside the vessel 50 and inject hydrogen peroxide (material) (para 0035). Fischer teaches a lifting device configured to lift or lower the inner surface nozzle 11 in a vertical direction, the lifting device including a nozzle holder 37 (support member) that supports the inner surface nozzle 11, control rollers 36 (second cam followers) provided on the bottom of the nozzle holder 37 (support member), the control rollers 36 (second cam followers) of the lifting device following cams 16,16’ (second cams) of the lifting device to cause vertical lifting or lowering of the inner surface nozzle 11, the inner surface nozzle being vertically movable into an interior of the resin vessel 50 by the lifting device, for the benefit of sterilizing the interior of the vessel 50 (para 0034; see for example Fig. 3). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface nozzle in the previous art combination above as part of the star wheel 20, as taught by Fischer, for the benefit of sterilizing the interior of the vessel.

.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of claims 6 and 12, an injection device disposed in the chamber in the electron beam irradiation section, the injection device including an outer surface nozzle disposed and configured to direct a material towards an outer surface of the resin vessel, and the electron beam irradiator irradiates the material both on the outer surface of the resin vessel and on the inner surface of the resin vessel in the electron beam irradiation section downstream of the inner surface injection section.
	Support for the allowable subject matter can be found in Fig. 2 of Applicant’s Drawings and the description thereof (Spec., filed 6/12/2018, para 0013).

If Applicant intends to incorporate claim 12 into independent claim 6, it is suggested to cancel claims 1-5 to facilitate allowance of the apparatus claims.


Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.

	Applicant’s present remarks, filed 9/14/2021, were addressed in the Advisory Action mailed on 10/5/2021. Upon further review of the Nishino reference, minor revisions to the previous response are presented below.
Applicant asserts on Pgs. 8-10 if the supply chamber 22 of Nishino were modified to include the nozzle 33 of Olsson, the prior art combination would not result in the claimed invention recited in independent claim 6, since the pressure of the irradiation chamber 30 in Nishino (corresponding to the claimed electron beam irradiation section) is not taught to be higher than the pressure inside the supply chamber 22 of Nishino.
In response, the Examiner respectfully disagrees. Although Nishino mentions that irradiation chamber 30 includes a wall (see para 0039-0040), Nishino does not teach that this irradiation chamber wall functions in the same manner as partition walls 32a, 32b, 34 to separate the atmospheres of the surrounding chambers from each other (para 0032, 0042). Nishino further mentions adding a partition wall at the outlet of irradiation chamber 30 (see para 0043), which also indicates that the present irradiation chamber wall (in para 0040) does not correspond to a partition wall for separating the atmospheres between chamber 30 and chamber 26. Thus, the irradiation chamber 30 and main chamber 26 are understood to share the same atmosphere and pressure. 
Nishino teaches partition wall 34 between chamber 22 and chamber 26 (para 0032); and further discloses "Furthermore, the pressures in the main chamber 26, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717